NUMBER 13-15-00333-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


            IN RE JENNIFER MACHACEK IN HER CAPACITY
        AS INDEPENDENT ADMINISTRATOR OF THE ESTATE OF
                 LAVERNE (TOBY) SMITH, DECEASED


                      On Petition for Writ of Mandamus.


                                       ORDER

              Before Justices Rodriguez, Garza, and Longoria
                             Per Curiam Order

      Relator, Jennifer Machacek in her capacity as Independent Administrator of the

Estate of Laverne (Toby) Smith, Deceased, filed a petition for writ of mandamus, a motion

for emergency stay, and an amended motion for emergency stay in the above cause on

June 21, 2015. Through this original proceeding, relator seeks to compel the trial court

to vacate its order of July 10, 2015 compelling the production of privileged documents.

      The Court, having examined and fully considered the amended motion for

emergency stay, is of the opinion that said motion should be granted. The amended
motion for emergency stay is GRANTED, and the trial court’s order of July 10, 2015, is

ordered STAYED pending further order of this Court, or until the case is finally decided.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”).

       The Court requests that the real parties in interest, Andrea Gilliland and Sandra

Dee Taylor, or any others whose interest would be directly affected by the relief sought,

file a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                            PER CURIAM

Delivered and filed the
21st day of July, 2015.




                                                     2